MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                          FILED
court except for the purpose of establishing                         Oct 10 2017, 10:19 am

the defense of res judicata, collateral                                   CLERK
                                                                      Indiana Supreme Court
estoppel, or the law of the case.                                        Court of Appeals
                                                                           and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kristin A. Mulholland                                    Curtis T. Hill, Jr.
Crown Point, Indiana                                     Attorney General of Indiana
                                                         Jesse R. Drum
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Dontai Antwan Maurice Green,                             October 10, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         45A03-1705-CR-1114
        v.                                               Appeal from the Lake Superior
                                                         Court
State of Indiana,                                        The Honorable Diane Ross
Appellee-Plaintiff.                                      Boswell, Judge
                                                         Trial Court Cause No.
                                                         45G03-1608-F3-24



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 45A03-1705-CR-1114 | October 10, 2017       Page 1 of 5
                                          Case Summary
[1]   Dontai Antwan Maurice Green (“Green”) pleaded guilty to Robbery, as a Class

      5 felony,1 and was sentenced to two years of imprisonment in the Indiana

      Department of Correction. Green now seeks appellate revision of his sentence.


[2]   We affirm.



                                   Facts and Procedural History
[3]   Green used to work at a Dollar Tree store in Merrillville, and was familiar with

      the store’s closing procedures. On August 3, 2016, Green and two passengers—

      Tre Vion Conell Carlisle (“Carlisle”) and Dejontaye Desmond Latraze Moore

      (“Moore”)—drove to the Dollar Tree parking lot, where they waited for store

      employees to close the store and walk out with a deposit bag. After watching

      two employees lock the doors and begin walking to their vehicles, Green stayed

      behind while Carlisle and Moore approached the employees and demanded the

      deposit bag. At some point during the encounter, an employee was sprayed in

      the face with pepper spray. Carlisle and Moore obtained the deposit bag,

      returned to Green’s vehicle, and Green drove them away.




      1
          Ind. Code § 35-42-5-1.


      Court of Appeals of Indiana | Memorandum Decision 45A03-1705-CR-1114 | October 10, 2017   Page 2 of 5
[4]   The State initially charged Green with Armed Robbery, as a Level 3 felony, 2

      and Battery by Means of a Deadly Weapon, as a Level 5 felony. 3 Green and

      the State subsequently entered into a plea agreement whereby the State would

      add a count of Robbery, as a Level 5 felony, to which Green would plead

      guilty, and the State would later move to dismiss the remaining counts. The

      agreement further provided that Green would face a maximum-possible

      sentence of three years.


[5]   The trial court accepted the agreement, and Green pleaded guilty to Robbery,

      as a Level 5 felony. A sentencing hearing was held, at the conclusion of which

      the trial court imposed a two-year sentence and dismissed the remaining counts.

      The sentence was to be served in Lake County Community Corrections with

      initial placement in the Kimbrough Work Program.


[6]   This appeal ensued.



                                       Discussion and Decision
[7]   Pursuant to Indiana Appellate Rule 7(B), we “may revise a sentence authorized

      by statute if, after due consideration of the trial court’s decision,” we “find[]

      that the sentence is inappropriate in light of the nature of the offense and the

      character of the offender.” The “principal role” of our review is “to attempt to




      2
          I.C. § 35-42-5-1.
      3
          I.C. §§ 35-42-2-1(c)(1), -1(g)(2).


      Court of Appeals of Indiana | Memorandum Decision 45A03-1705-CR-1114 | October 10, 2017   Page 3 of 5
      leaven the outliers, . . . but not to achieve a perceived ‘correct’ result in each

      case.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). Ultimately, it is the

      defendant’s burden to persuade us that his sentence is inappropriate. Childress v.

      State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[8]   “[T]he advisory sentence is the starting point the Legislature has selected as an

      appropriate sentence for the crime committed.” Anglemyer v. State, 868 N.E.2d

      482, 494 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218. Here, Green pleaded

      guilty to a Level 5 felony, for which our legislature has selected a sentencing

      range of one year to six years, with an advisory sentence of three years, see I.C.

      § 35-50-2-6; thus, Green’s two-year sentence is less than the advisory sentence.

      As to the nature of the offense, Green argues that his sentence warrants revision

      because “it was Carlisle and Moore who actually approached the employees

      and used the pepper-spray” whereas Green only “did the driving.” Appellant’s

      Br. at 9. However, we are not persuaded by Green’s arguments in this regard.

      As the State notes, “there would have been no robbery without Green,”

      Appellee’s Br. at 7, who admitted to planning the robbery because he needed

      the money, knew about the Dollar Tree’s closing procedures, and drove his

      accomplices to and from the store.


[9]   As to the character of the offender, Green argues that he was fairly young—

      twenty years old—at the time of the offense, that he lacked a criminal record,

      and that his decision to plead guilty reflects an acceptance of responsibility for

      his crime. Yet, Green was an adult who consciously planned to steal from his

      former employer, and he used his knowledge to conspire with Carlisle and

      Court of Appeals of Indiana | Memorandum Decision 45A03-1705-CR-1114 | October 10, 2017   Page 4 of 5
       Moore. Moreover, Green tried to remove his GPS ankle bracelet while on

       home monitoring, which does not reflect well on his character. Further,

       although Green accepted responsibility for his crime and thereby benefitted the

       State and the victims by eliminating the need for a trial, Green also received a

       substantial benefit by entering the plea agreement, which provided for a

       maximum-possible sentence of only three years.


[10]   Green has not persuaded us that his two-year sentence is inappropriate.



                                               Conclusion
[11]   The trial court did not impose an inappropriate sentence.


[12]   Affirmed.


       Baker, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1705-CR-1114 | October 10, 2017   Page 5 of 5